DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 2-3, 6, 8, 14, 15 and 24, are elected and being examined.

Claims 4, 5, 9, 10, 13, 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
The previous rejection of Claim(s) 1, 2, 8, and 14, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/079708 A1 in which US 2017/0022356 A1 to Yamazawa et al. is used as an English equivalent, (hereinafter Yamazawa), as cited by the Applicant in IDS dated 01/16/2019, are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejection of Claim(s) 1, 8, 14, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-255058 A to Tobisawa (hereinafter Tobisawa) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over WO 2015/079708 A1 in which US 2017/0022356 A1 to Yamazawa et al. is used as an English 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 8, 14 and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0199533 A1 to Matsuura et al. (hereinafter Matsuura) as evidenced by Degussa, “Product Information Aerosil R972,” https://www.kalekimya.com/admin/tds/1417165123_aerosil-r972_tds.pdf (2021). (hereinafter Degussa).

Regarding claims 8, 14 and 15, Matsuura teaches resin film in Example 4 comprising an epoxy resin, NC3000-H, a curing agent, a curing accelerator, fumed silica filler having an average particle size of 16 nm, Aerosil R972, and core-shell rubber particles, EXL-2655 (para 260), wherein the resin film is applied to coating thickness of 5 microns and dried/cured. (para 256 and 260, Table 1, para 271), which meets the claimed resin film having the claimed thickness of claim 8, wherein the epoxy meets the thermosetting resin, the Aerosil R972 meets the nanofiller having an average particle size of 16 nm as evidenced by page 1 of Degussa, and EXL-2655 meets the elastomer. Matsuura also teaches the resin film layer A is used as an .

Claim(s) 2, 8, 14, 15 and 24, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0080942 A1 to Lee et al. (hereinafter Lee).

Regarding claims 2, 8, 14, 15 and 24, Lee teaches an insulting composition (See abstract). Specifically, in Example 1, the composition is by mixing silica with nanoclay wherein the nanoclay is in an amount of 1 wt% of the silica mixture (para 74), which meets the nanofiller amount cited in claim 2 and 24. Lee also teaches the nanoclay has a size/thickness of 30-100 nm (para 32), which meets the nanofiller cited in claim 8. The above mixture is then mixed with an epoxy resin and a curing agent to form the insulating composition (Para 74), which meets the claimed thermosetting resin. The composition then applied as a film at a thickness of 100 microns and cured, and further stacked and vacuum pressed and cured (para 75), and used as an insulating layer for printed circuit boards and laminates (para 70), which meets claims 8, 14 and 15. Lee further teaches the composition preferably includes a rubber component (para 53-54), which meets the claimed elastomer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0080942 A1 to Lee et al. (hereinafter Lee).

Regarding claim 3, as cited above and incorporated herein, Lee teaches claim 8. Lee further teaches that the inorganic filler is used in an amount of 50-80 wt% of the composition (para 15), which overlaps and meets the range cited in claim 3. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim(s) 6, 8, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-255058 A to Tobisawa (hereinafter Tobisawa).

Regarding claims 8, 14, and 15, Tobisawa teaches in Example 1, a resin varnish comprising 2,2’-bis- 4-(4-maleimide phenoxy)phenyl propane, an epoxy resin, a diamine, silica having an average diameter of 0.5 microns, i.e. 500 nm, and silicon rubber fine particles (para 83), used to form a prepreg which is laminated and cured to form a printed wiring board (para 84-88), which meets claim 14 and 15. Tobisawa further teaches the above resin varnish is used to impregnate a woven glass fiber substrate of 0.05 mm thickness (i.e. 50 micron) which is dried to obtain a prepreg (para 84), which meets the claimed resin film thickness. The above epoxy or 2,2’-bis- 4-(4-maleimide phenoxy)phenyl propane meets the claimed thermosetting resin, and the above silicon rubber particles meets the elastomer. Tobisawa further teaches the silica (C1) can have an average particle diameter range of 0.05-2 microns (i.e. 50-2000 nanometers), (para 
The claimed composition would have been obvious by one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Tobisawa because Tobisawa teaches in Example 1, a resin varnish comprising 2,2’-bis- 4-(4-maleimide phenoxy)phenyl propane, an epoxy resin, a diamine, silica having an average diameter of 0.5 microns, i.e. 500 nm, and silicon rubber fine particles (para 83), used to form a prepreg which is laminated and cured to form a printed wiring board (para 84-88), such as wherein the above resin varnish is used to impregnate a woven glass fiber substrate of 0.05 mm thickness (i.e. 50 micron) and Tobisawa further teaches the above silica (C1) can have an average particle diameter range of 0.05-2 microns (i.e. 50-2000 nanometers), (para 47), which overlaps and meets the claimed range for the nanofiller. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Regarding claim 6, as cited above and incorporated herein, Tobisawa teaches claim 1. Tobisawa further teaches that the thermosetting resin can be a condensate of a maleimide compound such as 2,2’-bis- 4-(4-maleimide phenoxy)phenyl propane with diamines (para 24-25 and 32), which meets the claimed polyimide cited in claim 6. The above teaching further 
It would have been obvious by one ordinarily skilled in the art before the effective filing date of the claimed invention to use the condensate of maleimide and diamine of Tobisawa for the thermosetting resin in Example 1 of Tobisawa because Tobisawa further teaches that the thermosetting resin can be a condensate of a maleimide compound such as 2,2’-bis- 4-(4-maleimide phenoxy)phenyl propane with diamines (para 24-25 and 32), which demonstrates that condensates of maleimides and diamines are suitable thermosetting resins for resin varnishes for prepregs. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claim(s) 6, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0019554 A1 to Orikabe et al. (hereinafter Orikabe) as evidenced by JP 2007-273616 A to Narabashi et al. (hereinafter Narabashi).

Regarding claims 6, 8, 14 and 15, Orikabe teaches a resin composition comprising a heat resistant resin, a thermosetting resin, a filler and a resin having a polybutadiene structure used for forming interlayer insulation layers (See abstract). Specifically, in examples 1 and 2, the heat resistant resin is Techmight E2020 (para 126), the thermosetting resin is an epoxy resin, and the filler is an inorganic filler such as silica and an organic filler such as polybutadiene rubber (para 126). Orikabe further teaches the above resin composition is used as a varnish and applied as a resin film and cured to a thickness of 30 microns (para 124 and 126), which meets the claimed evidenced by and cited in para 16 of Narabashi. The above Techmight E2020 qualifies as the polyimide thermosetting resin cited in claim 6, the above polybutadiene rubber meets the claimed elastomer, and the above silica meets the claimed inorganic filler. Orikabe also teaches the above composition is used as a resin varnish to form an interlayer insulation by applying the resin varnish to form a layer and laminating the layers (para 106-109) and is used to further form a printed wiring board and cured (para 115 and 117), which meets claims 8, 14 and 15. Orikabe further teaches that the inorganic filler can have an average diameter of not larger than 5 microns (para 80), i.e. less than 5000 nm, and used in an amount of which overlaps and meets the claimed range. 
The claimed composition would have been obvious by one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Orikabe because Orikabe teaches Orikabe teaches a resin composition comprising a heat resistant resin, a thermosetting resin, a filler and a resin having a polybutadiene structure used for forming interlayer insulation layers (See abstract), wherein the heat resistant resin is Techmight E2020 (para 126), the thermosetting resin is an epoxy resin, and the filler is an inorganic filler such as silica and an organic filler such as polybutadiene rubber (para 126), and Orikabe further teaches that the inorganic filler can have an average diameter of not larger than 5 microns (para 80), i.e. less than 5000 nm, and used in an amount of which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
On page 8-9, the Applicant argues superior results with the nanofiller at an average particle diameter of 300 nm or less as show in their examples 1-3 compared to comparative example 1 of their specification. This is not persuasive because: 1) The Applicant’s examples are not an adequate comparison to the closest prior art and does not explain what properties are unexpected; and 2) Applicant’s examples of unexpected good properties does not commensurate in scope to the claims. MPEP 716.02 (a-e).  
First, the Applicant has only pointed to their examples, but has not given any reasoning/explanation as to what properties are “expected” and “unexpected” since there seems to be only one comparison data point in Table 1 and 2. Furthermore, one data point does not give an adequate comparison of what properties would be expected or unexpected since it does not show a trend of properties over certain ranges of weight amounts and diameters and thus, does not show what is “expected” vs “unexpected.” 
Secondly, the Applicant’s examples are to specifically, an inorganic filler of 76.0 parts of silica at 0.5 microns and silica nanofillers at 10-100 nm, in an amount of 0.52 mass% of the total inorganic filler, as well as only to a specific polyimide, with specific elastomer, curing gent, accelerator and the silica is also treated with an aminosilane coupling agent. However, Applicant’s claim 8 is to any thermosetting resin, any amount of nanofiller, does not recite any 
Therefore, because the Applicant’s examples are not an adequate comparison to the closest prior art and does not explained as to what properties are unexpected, and the evidence does not commensurate in scope to the claims, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  
On page 9-10, the Applicant argues that Orikabe only teaches a diameter of less than 5000 nm and that Orikabe does not teach any preference to 300nm or less.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
In this case, Orikabe does teach a preference for the particles to be not larger than 5000 nm (Para 80), which is synonymous to preferring smaller particle size less than 5000 and thus, would more encompass the 300nm or less diameter of the claims. Furthermore, as cited above an incorporated herein, Orikabe further teaches that the inorganic filler can have an average diameter of not larger than 5 microns (para 80), i.e. less than 5000 nm, and used in an amount of which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). Thus, the Applicant’s above arguments are found to be unpersuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RACHEL KAHN/Primary Examiner, Art Unit 1766